DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12-14 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT (R2-1706370).
Regarding Claims 1 and 13, CATT teaches a method for Semi-Persistent Scheduling (SPS), comprising:
sending, to a terminal device, a first uplink (UL) SPS configuration message via a Layer 1 signal to configure or deconfigure a UL SPS grant in a cell among one or more cells configured to the terminal device (page 2, section 2.2, see specifically L1 SPS command).
and receiving, from the terminal device, a first media access control (MAC) control element (CE) for confirmation of the first UL SPS configuration message (page 2, section 2.2, see specifically MAC CE).
 wherein the first MAC CE comprises a first indicator to confirm the first UL SPS configuration message (page 3, proposal 5, SPS configuration index and explicit.)


Regarding Claims 2 and 14, CATT teaches the method according to claim 1, further comprising: sending, to the terminal device, a plurality of second UL SPS configuration messages via the Layer 1 signal respectively to configure or deconfigure a plurality of UL SPS grants in a plurality of cells among the one or more cells respectively (page 2, section 2.2, see specifically L1 SPS command);
 and receiving, from the terminal device, a second MAC CE for confirmation of the plurality of second UL SPS configuration messages, wherein the second MAC CE comprises a second indicator to confirm the plurality of second UL SPS configuration messages (page 3, proposal 5, SPS configuration index and explicit.)

Regarding Claims 12 and 24, CATT teaches wherein the correspondence comprises at least one of_ a sending order of the first UL SPS configuration message corresponding to a receiving order of the first MAC CE; a timing correspondence between the sending of the first UL SPS configuration message and the receiving of the first MAC CE; and a carrier correspondence between the carrier for which the UL SPS grant is configured or deconfigured and the carrier for transmitting the first MAC CE (page 3, proposal 5, SPS configuration index and explicit.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 8, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CATT (R2-1706370) in view of Kim (US 2020/0328868).
Regarding Claims 3 and 15, CATT teaches the method according to claim 1, wherein the first and second indicators comprise at least one of one or more SPS configuration indexes  (page 3, proposal 5, SPS configuration index and explicit.)
Examiner notes that the claim is to one or more. However, dependent claims require it to be other ones of the markush group. Therefore, Examiner submits that the claim is properly rejected under 35 USC 102 as the broadest reasonable interpretation of Claim 3 is anticipated by CATT.

Kim from the same or similar field of endeavor teaches one or more cell indexes; a bitmap of one or more cell indexes; and a bitmap of one or more SPS configuration indexes (¶ [0062], see specifically control command and bitmap.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 8 and 20, CATT teaches a UL SPS configuration is associated with a cell and is assigned with a unique SPS configuration index (page 3, proposal 5, SPS configuration index and explicit.)

Claim 4-7, 9-11, 16-19, 21-23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT (R2-1706370) in view of Kim (US 2020/0328868).
Regarding Claims 4 and 16, CATT fails to explicitly teach the bitmap of one or more cell indexes is ordered from least significant bit to most significant bit according to a value of the one or more cell indexes in an increasing or decreasing order.  

The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 5 and 17, CATT fails to explicitly teach a length of the bitmap of one or more cell indexes is fixed or depends on a number of the cells that are configured for the terminal device.
Kim teaches a length of the bitmap of one or more cell indexes is fixed or depends on a number of the cells that are configured for the terminal device (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.


Regarding Claims 6 and 18, CATT fails to explicitly teach wherein each configured cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell configured with UL SPS for the terminal device has a corresponding bit in the bitmap of one or more cell indexes.
Kim from the same or similar field of endeavor wherein each configured cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell for the terminal device has a corresponding bit in the bitmap of one or more cell indexes or each active cell configured with UL SPS for the terminal device has a corresponding bit in the bitmap of one or more cell indexes (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 7 and 19, CATT fails to explicitly teach a size of the cell index is fixed or depends on a maximum number of cells that can be configured in a carrier aggregation scenario.  
Kim teaches a size of the cell index is fixed or depends on a maximum number of cells that can be configured in a carrier aggregation scenario (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regaarding Claims 9 and 21, CATT teaches the bitmap of one or more SPS configuration indexes is ordered from least significant bit to most significant bit according to respective values of the one or more SPS configuration indexes in an increasing/decreasing order.  
Kim from the same or similar field of endeavor teaches the bitmap of one or more SPS configuration indexes is ordered from least significant bit to most significant bit according to respective values of the one or more SPS configuration indexes in an increasing/decreasing order (¶ [0062], see specifically LSB).

Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.

Regarding Claims 10 and 22, CATT fails to explicitly teach a length of the bitmap of the one or more SPS configuration indexes is fixed or depends on a number of the UP SPS configurations that are configured for the terminal device.  
Kim from the same or similar field of endeavor teaches a length of the bitmap of the one or more SPS configuration indexes is fixed or depends on a number of the UP SPS configurations that are configured for the terminal device (¶ [0062], see specifically one bite and 7 indices. Examiner submits that each byte would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.


Regarding Claims 11 and 23, CATT fails to explicitly teach the cell index in the MAC CE indicates that the corresponding cell is applied with the UL SPS configuration and the SPS configuration index in the MAC CE indicates that the corresponding SPS configuration associated with a cell is applied with the UL SPS configuration.  
Kim teaches the cell index in the MAC CE indicates that the corresponding cell is applied with the UL SPS configuration and the SPS configuration index in the MAC CE indicates that the corresponding SPS configuration associated with a cell is applied with the UL SPS configuration (¶ [0062], see specifically control command and bitmap. Examiner submits that each byte of the bitmap would bring 7 or 8 incidences, and it would be obvious to use as many bytes as necessary to convey the necessary information.)
The manner of combining the inventions of Kim and CATT is to use the MAC CE format for cell and MAC CE indexes in the same manner as Kim.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a mac CE index for SPS configuration acknowledgement in the system of CATT.
The motivation is that it is MAC control elements are used to convey information between devices and this particular manner of conveying information can be similarly used in the invention of CATT.


Regarding Claims 25 and 27, CATT teaches a network device, comprising:
sending, to a terminal device, a first uplink (UL) SPS configuration message via a Layer 1 signal to configure or deconfigure a UL SPS grant in a cell among one or more cells configured to the terminal device (page 2, section 2.2, see specifically L1 SPS command).
and receiving, from the terminal device, a first media access control (MAC) control element (CE) for confirmation of the first UL SPS configuration message (page 2, section 2.2, see specifically MAC CE).
 wherein the first MAC CE comprises a first indicator to confirm the first UL SPS configuration message (page 3, proposal 5, SPS configuration index and explicit.)
 or wherein there is a correspondence between the first UL SPS configuration message and the first MAC CE when there are two or more first UL SPS configuration messages to be sent and two or more first MAC CEs to be received (page 3, proposal 5, SPS configuration index and explicit.)
CATT fails to explicitly teach a processor; and a memory, the memory containing instructions executable by the processor.
Kim from the same or similar field of endeavor teaches a processor; and a memory, the memory containing instructions executable by the processor (¶ [0268] – [0282], see the hardware for the UE and eNB.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to implement the system of CATT on standard hardware such as the type taught by Kim.
The motivation is that CATT is a 3GPP document used to propose changes to the 3GPP 4G and 5G network technologies, this is built into compatible hardware, such as that described in CATT. Using such hardware is necessary to give the CATT document life beyond words on a page.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419